795 F.2d 85
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.THEODORE J. KELLEY, Plaintiff-Appellantv.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 85-5085.
United States Court of Appeals, Sixth Circuit.
May 12, 1986.

BEFORE:  KRUPANSKY, GUY and BOGGS, Circuit Judges
PER CURIAM.


1
Plaintiff Theodore J. Kelley (the plaintiff) appealed the district court's grant of summary judgment in favor of the Secretary of Health and Human Services (the Secretary) affirming the Secretary's denial of disability and Supplemental Security Income (SSI) benefits to the plaintiff.


2
The record disclosed that the plaintiff was 58 years of age at the time of the administrative hearing, possessed a tenth grade education, and had previously worked as a truck driver and a service station attendant.  The plaintiff claimed that he had sustained injury to his back in approximately 1968 when he fell off the trailer of a truck while employed as a truck driver.  His most recent full-time employment was as an operating engineer at a materials company from 1970 through 1980.  The plaintiff testified at the hearing that he experiences lower back pain, discomfort in his arms and legs, loss of grip in both hands, dizziness, shortness of breath, arthritis, and has had pneumonia in the past.


3
The administrative law judge concluded that the plaintiff's complaints of disabling pain were incredible in light of the medical evidence and decided that the plaintiff's impairment did not significantly limit his physical or mental ability to perform basic work related functions.  Upon a review of the record including the medical evidence submitted herein, this court is of the opinion that the determination of the Secretary was based upon substantial evidence.  The judgment of the district court is AFFIRMED.